


Exhibit 10.27

 


FOURTH AMENDMENT AGREEMENT

 

FOURTH AMENDMENT AGREEMENT (this “Agreement”) dated as of February 23, 2004 by
and between Griffin Land & Nurseries, Inc. (the “Borrower”) and Fleet National
Bank (the “Bank”) amending that certain Credit Agreement dated as of February 8,
2002 by and between the Bank and the Borrower, as amended by that certain
Amendment Agreement dated as of August 31, 2002, that certain Second Amendment
Agreement dated as of January 31, 2003 and that certain Third Amendment
Agreement dated as of May 22, 2003 (as amended and in effect from time to time,
the “Credit Agreement”).

 


W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Bank waive certain Events of
Default which exist under the Credit Agreement and amend certain terms and
conditions of the Credit Agreement in the manner set forth herein; and

 

WHEREAS, the Bank is willing to waive such Events of Default and amend certain
terms and conditions of the Credit Agreement on the terms and conditions set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

§1.                                      Definitions.  Capitalized terms used
herein without definition that are defined in the Credit Agreement shall have
the same meanings herein as therein.

 

§2.                                      Ratification of Existing
Agreements.  The Borrower hereby acknowledges and agrees that nothing set forth
herein shall alter or affect the validity or effectiveness of any of the
Obligations.  All of the Borrower’s obligations and liabilities to the Bank as
evidenced by or otherwise arising under the Credit Agreement, the Note and the
other Loan Documents, except as otherwise expressly modified in this Agreement
upon the terms set forth herein, are, by the Borrower’s execution of this
Agreement, ratified and confirmed in all respects.  In addition, by the
Borrower’s execution of this Agreement, the Borrower represents and warrants
that no counterclaim, right of set-off or defense of any kind exists or is
outstanding as of the date hereof with respect to such obligations and
liabilities.

 

§3.                                      Representations and Warranties.  The
Borrower hereby represents and warrants to the Bank that (a) all of the
representations and warranties made by the Borrower and the Guarantors in the
Credit Agreement, the Note and the other Loan Documents are true and correct on
the date hereof as if made on and as of the date hereof, except to the extent
that any of such representations and warranties expressly relate by their terms
to a prior date and for matters previously disclosed to the Bank in writing, and
(b) after giving effect to the transactions contemplated hereby, no Default or
Event of Default under and as defined in any of the Loan Documents has occurred
and is continuing on the date hereof.

 

--------------------------------------------------------------------------------


 

§4.                                      Conditions Precedent.  The
effectiveness of the amendments and waivers contemplated hereby shall be subject
to the satisfaction on or before the date hereof of each of the following
conditions precedent:

 

(A)                                         REPRESENTATIONS AND WARRANTIES.  ALL
OF THE REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER HEREIN, WHETHER
DIRECTLY OR INCORPORATED BY REFERENCE, SHALL BE TRUE AND CORRECT ON THE DATE
HEREOF, EXCEPT AS PROVIDED IN §3 HEREOF.

 

(B)                                        PERFORMANCE; NO EVENT OF DEFAULT. 
THE BORROWER SHALL HAVE PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL
TERMS AND CONDITIONS HEREIN REQUIRED TO BE PERFORMED OR COMPLIED WITH BY IT
PRIOR TO OR AT THE TIME HEREOF, AND, AFTER GIVING EFFECT TO THE TERMS OF THIS
AGREEMENT, THERE SHALL EXIST NO DEFAULT OR EVENT OF DEFAULT OR CONDITION WHICH,
WITH EITHER OR BOTH THE GIVING OF NOTICE OF THE LAPSE OF TIME, WOULD RESULT IN
AN EVENT OF DEFAULT UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT.

 

(C)                                        CORPORATE ACTION.  ALL REQUISITE
CORPORATE ACTION NECESSARY FOR THE VALID EXECUTION, DELIVERY AND PERFORMANCE BY
THE BORROWER AND THE GUARANTORS OF THIS AGREEMENT AND ALL OTHER INSTRUMENTS AND
DOCUMENTS DELIVERED BY THE BORROWER AND THE GUARANTORS IN CONNECTION THEREWITH
SHALL HAVE BEEN DULY AND EFFECTIVELY TAKEN.

 

(D)                                        DELIVERY.  THE RELEVANT PARTIES
HERETO SHALL HAVE EXECUTED AND DELIVERED THIS AGREEMENT, THE GRIFFIN SECURITY
AGREEMENT AND THE IMPERIAL SECURITY AGREEMENT, TOGETHER WITH ALL FILINGS,
RECORDINGS, DELIVERIES OF INSTRUMENTS AND OTHER ACTIONS NECESSARY OR DESIRABLE
IN THE OPINION OF THE BANK TO PROTECT AND PRESERVE SUCH SECURITY INTERESTS, ALL
IN FORM AND SUBSTANCE SATISFACTORY TO THE BANK.

 

(E)                                        SHAREHOLDER COMFORT LETTER.  THE
BORROWER SHALL HAVE DELIVERED TO THE BANK A COMFORT LETTER EXECUTED BY FREDERICK
M. DANZIGER (“DANZIGER”), IN FORM AND SUBSTANCE SATISFACTORY TO THE BANK
PURSUANT TO WHICH DANZIGER SHALL HAVE (I) ACKNOWLEDGED HIS COMMITMENT TO
EXERCISE THE STOCK OPTION ON OR BEFORE JUNE 1, 2004; AND (II) AGREED TO EXECUTE
AND DELIVER SUCH FURTHER INSTRUMENTS AND AGREEMENTS AND TAKE ALL SUCH ACTIONS AS
MAY BE REASONABLY NECESSARY TO EXERCISE THE STOCK OPTION BY SUCH DATE.

 

(F)                                          FEES AND EXPENSES.  THE BORROWER
SHALL HAVE PAID TO THE BANK A WAIVER AND RESTRUCTURING FEE IN THE AMOUNT OF
$100,000, WHICH THE BANK ACKNOWLEDGES RECEIPT THEREOF.  THE BORROWER SHALL ALSO
HAVE PAID TO THE BANK (I) AN AMENDMENT FEE IN THE AMOUNT OF $20,000, AND (II)
ALL FEES AND EXPENSES INCURRED BY THE BANK IN CONNECTION WITH THIS AGREEMENT,
THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS ON OR PRIOR TO THE DATE HEREOF.

 

2

--------------------------------------------------------------------------------


 


§5.                                      AMENDMENTS TO THE CREDIT AGREEMENT.

 

§5.1.                         Amendments to §1.  The following definitions
appearing in Section 1 of the Credit Agreement are each hereby amended and
restated in their entirety to read as follows:

 

Applicable Margin.  For each period commencing on an Adjustment Date through the
date immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the Applicable Margin shall be the applicable margin set forth below
with respect to the Debt Service Coverage Ratio, as determined for the Debt
Service Reference Period of the Borrower and its Subsidiaries ending on the
fiscal quarter ended immediately prior to the applicable Rate Adjustment Period.

 

Level

 

Debt Service Coverage
Ratio

 

Base Rate
Loans

 

LIBOR Rate
Loans

 

I

 

Less than 1.00:1.00

 

1.00

%

3.00

%

II

 

Greater than or equal to 1.00:1.00 but less than 2.00:1.00

 

0.50

%

2.50

%

III

 

Greater than or equal to 2.00:1.00 but less than or equal to 3.00:1.00

 

0.00

%

1.75

%

IV

 

Greater than 3.00:1.00

 

-0.50

%

1.50

%

 

Notwithstanding the foregoing, (a) for the Loans outstanding during the period
commencing on the Closing Date through the date immediately preceding the first
Adjustment Date to occur after the fiscal quarter ending June 1, 2002, the
Applicable Margin shall be the Applicable Margin set forth in Level II above,
and (b) if the Borrower fails to deliver any Compliance Certificate pursuant to
§8.4(d) hereof then, for the period commencing on the next Adjustment Date to
occur subsequent to such failure through the date immediately following the date
on which such Compliance Certificate is delivered, the Applicable Margin shall
be the highest Applicable Margin set forth above.

 

Commitment.  The obligation of the Bank to make Loans to, and to issue, extend
and renew Letters of Credit for the account of, the Borrower up to an aggregate
outstanding principal amount not to exceed the result of (a) $20,508,000, minus
(b) the sum of the Commitment Reduction Amounts, minus (c) the amount by which
the amounts available for borrowing under the New

 

3

--------------------------------------------------------------------------------


 

Credit Facility exceed $2,500,000, as the same may be reduced from time to time;
or if such commitment is terminated pursuant to the provisions hereof, zero.

 

Loan Documents.  This Credit Agreement, the Note, the Guaranties, the Letter of
Credit Applications, the Letters of Credit, the Environmental Indemnity
Agreements, the Security Documents and any document, agreement and/or instrument
executed and/or delivered in connection therewith.

 

Security Documents. The Mortgages, the Assignments of Leases and Rents, the
Griffin Security Agreement, the Imperial Security Agreement, and all other
instruments and documents, including without limitation Uniform Commercial Code
financing statements, required to be executed or delivered pursuant to any
Security Document.

 

§5.2.                         Amendments to §1.  The following new definitions
are hereby added to Section 1 of the Credit Agreement in their proper
alphabetical order to read as follows:

 

Acceptable Capital Financing.  The sale or other issuance by the Borrower of any
equity securities or Subordinated Debt on or after the Fourth Amendment Date to
a Person that is not the Borrower or any of its Subsidiaries, the Net Cash
Proceeds of which are not less than $14,000,000 and which is otherwise on terms
and conditions reasonably satisfactory to the Bank and the Borrower.

 

Centaur Shares.  The 5,428,194 B Ordinary Shares of Centaur held by the
Borrower.

 

Comfort Letter. The comfort letter, dated on or before the Fourth Amendment
Date, from Frederick M. Danziger in favor of the Bank and in form and substance
satisfactory to the Bank.

 

EBIT.  With respect to any fiscal period, an amount equal to the sum of (a)
Consolidated Net Income (or Loss) for such fiscal period, plus (b) in each case
to the extent deducted in the calculation of Consolidated Net Income (or Loss)
and without duplication, (i) income tax expense for such fiscal period, plus
(ii) Consolidated Total Interest Expense for such fiscal period, plus (iii) any
other non-cash charges for such fiscal period, all as determined in accordance
with generally accepted accounting principles.

 

Fourth Amendment Date.  February 23, 2004.

 

Griffin Security Agreement.  The Pledge Agreement, dated as of the Fourth
Amendment Date, by and between the Borrower and the Bank pursuant to which the
Borrower has granted a first priority perfected security interest in favor of
the Bank in all distributions from, and all proceeds of, the Centaur Shares and
in form and substance satisfactory to the Bank.

 

Imperial Security Agreement.  The Security Agreement, dated as of the Fourth
Amendment Date, by and between Imperial and the Bank pursuant to

 

4

--------------------------------------------------------------------------------


 

which Imperial has granted a first priority perfected security interest in favor
of the Bank on certain assets of Imperial and in form and substance satisfactory
to the Bank.

 

Net Cash Proceeds.  The cash proceeds (including any cash payment received by
way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received) from (x) the exercise of the Stock Option, (y) the sale or
issuance by the Borrower of any equity securities or Subordinated Debt pursuant
to the Acceptable Capital Financing, or (z) the sale, transfer or other
disposition of the Centaur Shares by the Borrower, in each case net of all costs
of such sale, including legal costs, underwriting or brokerage costs, and taxes
paid or payable as a result thereof by the Borrower.

 

New Credit Facility.  A financing arrangement entered into by the Borrower on or
after the Fourth Amendment Date with one or more Persons (other than the
Borrower or an Affiliate of the Borrower) pursuant to which such Persons have
agreed to extend credit to the Borrower in an amount not to exceed $5,000,000 in
the aggregate.

 

Stock Option.  Stock options held by Frederick M. Danziger resulting in Net Cash
Proceeds of at least $4,000,000 to the Borrower upon the exercise thereof.

 

§5.3.                         Amendment to §2.1.  Section 2.1 of the Credit
Agreement is hereby amended by inserting the following clause at the end of the
first sentence thereof:

 

; provided further, that the Borrower shall not permit the total outstanding
amount of the Loans (after giving effect to all amounts requested) plus the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations to exceed
$12,000,000 at any time for a minimum of thirty (30) consecutive days during the
period commencing on August 1st and ending on October 31st of each calendar
year.

 

§5.4.                         Amendment to §3.2.  Section 3.2 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

3.2.  Mandatory Repayments of Loans.

 

(a)                                         If at any time the sum of the
outstanding amount of the Loans, the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations exceeds the Commitment, then the Borrower shall
immediately pay the amount of such excess to the Bank for application:  first,
to any Unpaid Reimbursement Obligations; second, to the Loans; and third, to
provide to the bank cash collateral for Reimbursement Obligations as
contemplated by §4.2(b) and (c).

 

5

--------------------------------------------------------------------------------


 

(b)                                        If the Borrower receives any Net Cash
Proceeds then the Borrower shall apply such portion of such Net Cash Proceeds on
such date of receipt toward the prepayment of the Obligations as shall eliminate
the then outstanding indebtedness thereunder in the manner set forth in clause
(a) of this §3.2.  The Borrower’s obligations pursuant to this Section 3.2(b)
shall terminate upon the earlier of (i) the sale, transfer or other disposition
of the Centaur Shares by the Borrower and the application of the Net Cash
Proceeds received therefrom in accordance with this §3.2(b) and (ii) the
consummation of the Acceptable Capital Financing and the Borrower’s receipt of
the proceeds from the exercise of the Stock Option.

 

§5.5.                         Amendment to §8.  Section 8 of the Credit
Agreement is hereby amended by inserting the following new §8.14 to read as
follows:

 

8.14.  Acceptable Capital Financings.  If the sale by the Borrower of the
Centaur Shares has not occurred by May 1, 2004, then on or before June 1, 2004,
the Borrower shall receive the proceeds from the exercise of the Stock Option
and shall consummate the Acceptable Capital Financing.  In addition, the
Borrower shall pay a fee in the amount of $5,000 each on the 17th day of each
calendar month, commencing with the first such date falling after the Fourth
Amendment Date, during which the Commitment is outstanding and continuing until
the earlier of (a) the Centaur Shares have been sold and the Net Cash Proceeds
have been applied to the Obligations in accordance with §3.2(b) or (b) the Stock
Option has been exercised and the Acceptable Capital Financing has been
consummated by the Borrower.

 

§5.6.                         Amendment to §9.1.  Section 9.1 of the Credit
Agreement is hereby amended by deleting the period at the end of subsection (l)
and inserting “; and” in lieu thereof and inserting a new subsection (m) to read
as follows:

 

“(m)                             Indebtedness in respect of the New Credit
Facility.”

 

§5.7.                         Amendment to §9.2.  Section 9.2 of the Credit
Agreement is hereby amended by deleting the word “and” at the end of paragraph
(ix) thereof, deleting the period at the end of clause (x) and inserting the
following new clauses (xi) and (xii):

 

(xi)                                   liens senior to the Bank on the assets of
Imperial granted in favor of the lenders under the New Credit Facility in order
to secure Imperial’s obligations with respect thereto subject to the terms of an
intercreditor agreement in form and substance reasonably satisfactory to the
Bank; and

 

(xii)                              restrictions on the Centaur Shares contained
in the Shareholders’ Agreement, dated August 4, 1998, among Graham Veere
Sherren, the Borrower, VS&A Communications Partners II, L.P. and Centaur, as
such agreement may be amended from time to time, and restrictions on any capital
stock or equity interest issued in

 

6

--------------------------------------------------------------------------------


 

exchange for the Centaur Shares pursuant to any similar shareholders agreement.

 

§5.8.                         Amendment to §9.3.  Section 9.3 of the Credit
Agreement is hereby amended by deleting the word “and” at the end of paragraph
(i) thereof, deleting the period at the end of clause (j), inserting “;” in lieu
thereof and inserting the following new clauses (k) and (l):

 

(k)                                        any capital stock or equity interests
issued to the Borrower in exchange for Centaur Shares; and

 

(l)                                           319 additional shares of Shemin
Acquisition Corporation.

 

§5.9.                         Amendment to §9.5.2.  The first sentence of §9.5.2
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 

The Borrower will not, nor will it permit any of its Subsidiaries to, become a
party to or agree to or effect any disposition of any assets; provided, that the
Borrower and its Subsidiaries may (a) dispose of assets (other than Collateral
and the Centaur Shares) for an amount equal to the fair value of such asset,
determined by the board of directors of the Borrower or such Subsidiary, in each
case in the ordinary course of business consistent with past practices, (b) the
Borrower and any of its Subsidiaries may dispose of real property that
constitutes Collateral for an amount equal to the fair value of such Collateral,
determined by the board of directors of the Borrower, upon ten (10) Business
Days prior written notice by Borrower to Bank so long as no Default or Event of
Default has occurred and is continuing (or would result therefrom), (c) the
Borrower and its Subsidiaries may dispose of inventory in the ordinary course of
business, (d) the Borrower may dispose of damaged, worn-out or obsolete assets
in the ordinary course of business and (e) the Borrower may dispose of the
Centaur Shares for an amount equal to the fair value of such Centaur Shares,
determined by the board of directors of the Borrower, so long as it complies
with the provisions of §3.2(b) of this Credit Agreement in connection with such
disposition.

 

§5.10.                Amendments to Sections 10.1, 10.2 and 10.4.  Sections
10.1, 10.2 and 10.4 of the Credit Agreement are hereby amended and restated in
their entirety to read as follows:

 

10.1.                         Net Worth.  As of the end of each fiscal quarter
of the Borrower, the Borrower will not permit Consolidated Net Worth to be less
than an amount equal to (a) the sum of (i) $93,000,000, plus (ii) on a
cumulative basis, seventy-five percent (75%) of positive Consolidated Net Income
for each fiscal year of the Borrower commencing with the fiscal year ending
November 30, 2002, less (b) the aggregate of any reductions after the Balance
Sheet Date in the value, as included in the Consolidated Total Assets of the
Borrower’s Investment in Centaur and/or Linguaphone, including any reduction in
the value of Centaur

 

7

--------------------------------------------------------------------------------


 

and/or Linguaphone as the result of any currency fluctuation after the Balance
Sheet Date.

 

10.2.                         Fixed Charge Coverage Ratio.  The Borrower will
not permit the Fixed Charge Coverage Ratio to be less than (a) 0.75:1.00 for the
period consisting of the three consecutive fiscal quarters of the Borrower
ending August 28, 2004 and (b) 1.00:1.00 for the period consisting of four
consecutive fiscal quarters of the Borrower ending on or after November 27,
2004.

 

10.4.                         Consolidated Profitability.  The Borrower will not
permit EBIT of the Borrower for any fiscal quarter ending during any period
described in the table set forth below to be (a) in the case of negative EBIT,
greater than the amount set forth opposite such period, and (b) in the case of
positive EBIT, less than the amount set forth opposite such period:

 

Period

 

Amount

 

 

 

 

 

November 30, 2003 to and including February 28, 2004

 

$

(1,700,000

)

 

 

 

 

February 29, 2004 to and including May 29, 2004

 

$

400,000

 

 

 

 

 

May 30, 2004 to and including August 28, 2004

 

$

0.00

 

 

 

 

 

August 29, 2004 to and including November 27, 2004

 

$

0.00

 

 

§5.11.                Amendment to §13.1(c).  Section 13.1(c) of the Credit
Agreement is hereby amended by inserting “8.14,” after “8.12,” in the second
line thereof.

 

§6.                                      Waivers.  Subject to the satisfaction
of the conditions set forth above, the Bank hereby waives those Events of
Default that have occurred under the Credit Agreement as a result of the
Borrower’s failure, on or before the date hereof, to comply with those sections
of the Credit Agreement set forth on Schedule 1 attached hereto.  The waiver set
forth in this §6 shall be effective only for those Events of Defaults contained
in the existing Credit Agreement as specified in the preceding sentence
occurring on or before the date hereof and such waiver shall not entitle the
Borrower to any future waiver in similar or other circumstances.  Without
limiting the foregoing, upon the occurrence of an Event of Default after the
date hereof, or if an Event of Default has occurred and is continuing on the
date hereof that is not set forth on Schedule 1, the Bank shall be free in its
sole and absolute discretion to accelerate the payment in full of the Borrower’s
indebtedness to the Bank under the Credit Agreement and the other Loan
Documents, and may, if the Bank so elects, proceed to enforce any or all of the
Bank’s rights under or in respect of the Credit Agreement and the other Loan
Documents and applicable law.

 

8

--------------------------------------------------------------------------------


 

§7.                                      No Waiver by Bank.  Except as otherwise
expressly provided for herein, nothing in this Agreement shall extend to or
affect in any way the Borrower’s obligations or the Bank’s rights and remedies
arising under the Credit Agreement or the other Loan Documents, and the Bank
shall not be deemed to have waived any or all of its remedies with respect to
any Event of Default (other than an Event of Default arising under the Credit
Agreement as a result of the Borrower’s failure to comply with those sections of
the Credit Agreement set forth on Schedule 1 attached hereto and then only to
the extent set forth in §6 hereof) or event or condition which, with notice or
the lapse of time, or both would become an Event of Default and which upon the
Borrower’s execution and delivery of this Agreement might otherwise exist or
which might hereafter occur.

 

§8.                                      Release.  The Borrower, on its own
behalf and on behalf of its shareholders, employees and agents and its
successors and assigns, hereby waives, releases and discharges the Bank and all
affiliates of the Bank, and all of their directors, officers, employees,
attorneys and agents, from any and all claims, demands, actions or causes of
action whether known or unknown, arising out of or in any way relating to this
Agreement, the Credit Agreement, the Loan Documents and/or any documents,
agreements, dealings or other matters connected with the Credit Agreement, the
Loan Documents or the administration thereof.

 

§9.                                      Additional Covenants.  Without any
prejudice or impairment whatsoever to any of the Bank’s rights and remedies
contained in the Credit Agreement and the covenants contained therein, the Note
or in any of the other Loan Documents, the Borrower additionally covenants and
agrees with the Bank that the Borrower shall comply and continue to comply with
all of the terms, covenants and provisions contained in the Credit Agreement,
the Note and the other Loan Documents, except as such terms, covenants and
provisions are expressly modified by this Agreement upon the terms set forth
herein.  The Borrower expressly acknowledges and agrees that any failure by the
Borrower to comply with the terms and conditions of this §9 or any other
provisions contained in this Agreement shall constitute an Event of Default
under the Credit Agreement.

 

§10.                             Expenses.  The Borrower agrees to pay to the
Bank (a) on the date hereof an amount equal to any and all reasonable
out-of-pocket costs or expenses (including reasonable legal fees and
disbursements and appraisal expenses) incurred or sustained by the Bank in
connection with the negotiation and preparation of this Agreement and related
matters, (b) on the date hereof Bank’s examiner fees and disbursements incurred
through the date hereof, and (c) upon demand from time to time any and all
reasonable out-of-pocket costs or expenses (including commercial examiner fees
and reasonable legal fees and disbursements) hereafter incurred by the Bank in
connection with the administration of credit extended by the Bank to the
Borrower or the preservation of or enforcement of its rights under the Credit
Agreement, the Note and the other Loan Documents or in respect of any of the
Borrower’s other obligations to the Bank.

 

9

--------------------------------------------------------------------------------


 


§11.                             MISCELLANEOUS.

 

(A)                                         THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CONNECTICUT.

 

(B)                                        EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED BY THIS AGREEMENT, ALL OF THE RESPECTIVE TERMS, CONDITIONS AND
PROVISIONS OF THE CREDIT AGREEMENT SHALL REMAIN THE SAME.  IT IS DECLARED AND
AGREED BY EACH OF THE PARTIES HERETO THAT THE CREDIT AGREEMENT, AS AMENDED
HEREBY, SHALL CONTINUE IN FULL FORCE AND EFFECT, AND THAT THIS AGREEMENT AND THE
CREDIT AGREEMENT BE READ AND CONSTRUED AS ONE INSTRUMENT, AND ALL REFERENCES IN
THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL HEREAFTER REFER TO THE CREDIT
AGREEMENT, AS AMENDED BY THIS AGREEMENT.

 

(C)                                        THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT
ONE INSTRUMENT.  IN MAKING PROOF OF THIS AGREEMENT IT SHALL NOT BE NECESSARY TO
PRODUCE OR ACCOUNT FOR MORE THAN ONE COUNTERPART SIGNED BY EACH PARTY HERETO BY
AND AGAINST WHICH ENFORCEMENT HEREOF IS SOUGHT.  TIME IS OF THE ESSENCE AS TO
ALL OF THE PROVISIONS HEREIN.

 

[Remainder of page intentionally left blank; next page is signature page]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
executed in its name and behalf by its duly authorized officer as of the date
first written above.

 

 

FLEET NATIONAL BANK

 

 

 

By:

/s/ Matthew E. Hummel

 

 

 

 

 

Title: Senior Vice President

 

 

 

GRIFFIN LAND & NURSERIES, INC.

 

 

 

 

 

By:

/s/ Anthony Galici

 

 

 

 

 

Title: Vice President,Chief Financial Officer and Secretary

 

 

Each of the undersigned Guarantors acknowledges and accepts the foregoing and
ratifies and confirms its obligations under its respective Guaranty:

 

 

 

IMPERIAL NURSERIES, INC.

 

 

 

By:

/s/ Anthony Galici

 

 

 

 

Its Senior Vice President

 

 

RIVER BEND ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ Anthony Galici

 

 

 

 

 

Its Vice President

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The failure of the Borrower to comply with Section 10.2 (Fixed Charge Coverage
Ratio) of the Credit Agreement for the fiscal quarters ending August 30, 2003
and November 29, 2003.

 

 

--------------------------------------------------------------------------------
